Citation Nr: 1440619	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  13-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Anne M. Gordon


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to May 1945.  He died in February 2011.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision in which the RO, inter alia, denied service connection for cause of the Veteran's death.  In April 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In February 2014, the Deputy Vice Chairman granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

The Board notes that, while the appellant previously was represented by an individual, Alfred Rotondaro, in February 2012, the appellant granted a power-of-attorney in favor of another individual, Anne M. Gordon, with regard to the claim on appeal.  The appellant's current representative has submitted written argument on her behalf.  The Board has recognized the change in representation.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that with the exception of additional private treatment records, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file does not include any documents. 

As a final matter, the Board notes that the appellant has also claimed nonservice-connected death pension benefits.  While it does not appear that the RO has adjudicated this claim, the Board observes that the claim granted herein, service connection for the cause of the Veteran's death, is a greater benefit than death pension; as such, any claim of entitlement to death pension benefits is rendered moot.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The February 2011 Certificate of Death does not reflect the Veteran's cause of death; however, a medical expiration summary showed final diagnoses of cancer of unknown primary with metastasis to the bones, back pain status post kyphoplasty, history of coronary artery disease, congestive heart failure, left leg cellulitis, dehydration and benign prostatic hypertrophy.  

3.  At the time of the Veteran's death, service connection was in effect for muscle injury of the left anterior thigh group residual to perforating wound of Muscle Group XIV; severe limitation of rotation of the left hip residual to the perforating thigh wound; residuals of gunshot wound of the left heel with adherent scar and deformity of back of heel (formerly rated as healed ulcer of the left heel); and calculus of the left ureter.

4.  The only medical opinion to address the question of medical relationship between disability of service origin and the Veteran's death found it likely that the Veteran's service-connected lower extremity disabilities substantially contributed to his death.



CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

The appellant is seeking service connection for the cause of the Veteran's death.  She avers that the Veteran's service-connected disabilities contributed to his death by leading to congestive heart failure and circulatory problems.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b) ;38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

As reflected on his death certificate, the Veteran died in February 2011.  Unfortunately, the Certificate of Death does not reflect the cause of death.  However, prior to his death, the Veteran was hospitalized at Westchester Medical Center.  The discharge summary from this facility showed the following diagnoses: pathological fracture of lumbar vertebrae, septicemia, acute kidney failure with lesion tubular necrosis, systolic and diastolic heart failure, malignant neoplasm of the bone and bone marrow, hypotension, cellulitis of the lower limb, dehydration, congestive heart failure, anemia, constipation and hematuria.  From Westchester Hospital, the Veteran was transferred to hospice care at Calvary Hospital until his death.  The expiration summary from this facility showed final diagnoses of cancer of unknown primary with metastasis to the bones, back pain status post kyphoplasty, history of coronary artery disease, congestive heart failure, left leg cellulitis, dehydration and benign prostatic hypertrophy.  

At the time of his death, service connection was in effect for muscle injury of the left anterior thigh group residual to perforating wound of Muscle Group XIV; severe limitation of rotation of the left hip residual to the perforating thigh wound; residuals of gunshot wound of the left heel with adherent scar and deformity of back of heel (formerly rated as healed ulcer of the left heel); and calculus of the left ureter.

In light of the appellant's assertions, the Board obtained an expert medical opinion in June 2014.  The examiner fully summarized the Veteran's hospital course prior to his death.  She noted that his service-connected injury made his lower extremity more prone to infection.  His treatment records indicated cellulitis of the left lower extremity.  According to his chart, his death was related to septicemia amongst other diagnoses.  The septicemia likely stemmed in whole or in part from his cellulitis.  Therefore, the examiner opined that it was likely that the Veteran's service-connected disability involving his left anterior thigh wound/left heel wound contributed with greater than 50 percent probability to his demise.  

As the examiner reviewed the claims file, including the relevant medical evidence pertaining to the period immediately prior to the Veteran's death, as well as offered a detailed opinion with sufficient rationale, the Board finds this opinion to be adequate for appellate review and of great probative value.  Significantly, this is the only opinion to address the question of medical relationship between disability of service origin and the Veteran's death; thus, there is no contrary opinion.  While the examiner's opinion is not definitive, it has been written in terms sufficient to apply the benefit-of-the-doubt doctrine.  
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the June 2014 expert medical opinion, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for the cause of the Veteran's death are met. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


